PENNSYLVANIA RULES OF DISCIPLINARY ENFORCEMENT

Rule 219.   Annual registration of attorneys.

              (a)     Every attorney admitted to practice law in this Commonwealth shall
     pay an annual fee of $195.00 and electronically file the annual fee form provided
     for in this rule by July 1. The fee shall be collected under the supervision of the
     Attorney Registration Office, which shall make the annual fee form available for
     filing through a link on the Board's website (http://www.padisciplinaryboard.org) or
     directly at https://ujsportal.pacourts.us. The said fee shall be used to defray the
     costs of disciplinary administration and enforcement under these rules, and for
     such other purposes as the Board shall, with the approval of the Supreme Court,
     from time to time determine. Upon an attorney's written request submitted to the
     Attorney Registration Office and for good cause shown, the Attorney Registration
     Office shall grant an exemption from the electronic filing requirement and permit
     the attorney to file the annual fee form in paper form. An attorney may apply to
     the Board for a waiver of the annual fee on the basis of financial hardship by
     submitting a waiver application and required documentation to the Attorney
     Registration Office by July 1. Financial hardship shall be determined by
     reference to the federal poverty guidelines.


                  Note: Pa.R.P.C. 1.15(u) imposes an additional annual fee for
                  use by the IOLTA Board, and Pa.R.D.E. 502(b) imposes an
                  additional annual fee for use by the Pennsylvania Lawyers
                  Fund for Client Security. The grant of a waiver under this
                  subdivision (a) shall include waiver of the additional
                  annual fees.